Reversing.
The appellant was tried on a charge of grand larceny. He was found guilty and sentenced to confinement in the penitentiary for a period of one year. He filed a motion in arrest of judgment; same was overruled. His motion and grounds for a new trial having also been overruled he prosecutes this appeal.
The indictment did not charge that the taking of the property in question was done against the will or without the consent of the owner.
This court held this to be a fatal defect in the case of Hudspeth v. Commonwealth, 195 Ky. 4, 241 S.W. 71. Also in the case of Gray v. Commonwealth, 195 Ky. 307, 242 S.W. 8. We have carefully compared this indictment with the indictment in the case of Blackburn v. Commonwealth, 230 Ky. 603,20 S.W.2d 441, and find that the language used is almost identical except as to the description of the property.
We are of the opinion that the indictment is fatally defective, and, under the authorities above quoted, did not state a public offense.
Wherefore the judgment is reversed, and cause remanded, with instructions to sustain the motion in arrest of judgment. *Page 658